                    Case 20-10343-LSS       Doc 5816     Filed 07/29/21     Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:
                                                   Chapter 11
BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC                                  Case No. 20-10343 (LSS)

                                Debtors.           (Jointly Administered)



                        MOTION AND ORDER FOR ADMISSION PRO HAC VICE
    Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
    hac vice of Gerard T. Cicero to represent the Coalition of Abused Scouts for Justice in this
    action.
                                                  /s/ Rachel B. Mersky
                                                  Rachel B. Mersky (DE Bar #2049)
                                                  Monzack Mersky and Browder, P.A.
                                                  1201 N. Orange Street, Suite 400
                                                  Wilmington, DE 19801
                                                  Phone: (302) 656-8162 Fax: (302) 656-2769

                  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of New York and New Jersey and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course
of this action. I also certify that I am generally familiar with this Court’s Local rules and with Standing
Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to
the Clerk of Court for District Court.
                                                  /s/ Gerard T. Cicero
                                                  Gerard T. Cicero
                                                  BROWN RUDNICK LLP
                                                  Seven Times Square, New York, NY 10036
                                                  Phone: (212) 209-4939 Fax: (212) 938-2883
                                                  gcicero@brownrudnick.com

                                  ORDER GRANTING MOTION
               IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




{00225330-1}
